Citation Nr: 0126249	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a compression fracture of the eighth thoracic 
vertebra.

2.  Entitlement to service connection for compression 
fractures of the fifth, sixth, and seventh thoracic 
vertebrae.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for poor circulation and bilateral leg weakness.

4.  Entitlement to an increased rating for postoperative 
removal of the coccyx due to fracture, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from July 1974 to 
May 1975, and thereafter served in the Army National Guard.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).  

In a statement received in May 2001, the veteran raised the 
issues of entitlement to service connection for 
post-traumatic stress disorder, as well as entitlement to a 
total rating for compensation purposes based upon individual 
unemployability.  These issues have not been developed for 
appellate review and are therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  The veteran's claim to reopen the issue of entitlement to 
service connection for a compression fracture of the eighth 
thoracic vertebra was denied by an unappealed rating decision 
dated in January 1995.

2.  The evidence submitted since January 1995 to reopen the 
claim of entitlement to service connection for a compression 
fracture of the eighth thoracic vertebra is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  At his June 2001 personal hearing before the Board the 
veteran withdrew his appeal as to the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for poor circulation and 
bilateral leg weakness.

4.  In February 2001, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an increased rating for postoperative 
removal of the coccyx due to fracture.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a compression fracture of the eighth 
thoracic vertebra is new and material, and therefore, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issues of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for poor circulation and bilateral leg 
weakness, and entitlement to an increased rating for 
postoperative removal of the coccyx due to fracture, have 
been met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In this case, the RO declined to reopen a claim of 
entitlement to service connection for a compression fracture 
of the eighth thoracic vertebra by an unappealed rating 
decision dated in January 1995.  That decision is final.  
38 U.S.C.A. § 7105.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§  5108, 7105; 38 C.F.R. § 3.104 (2001).  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

New and material evidence means evidence which was not 
previously considered which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156.  The United States Court of Appeals for the Federal 
Circuit held that evidence is material if it provides "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ... 
decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 
1998).   

Evidence considered by the RO in January 1995, included the 
veteran's service medical records, private medical records, 
and a VA examination report.  The RO denied service 
connection for a compression fracture of the eighth thoracic 
vertebra because service medical records, to include private 
medical records at the time of the motor vehicle accident in 
1976, indicated that the veteran did not incur a compression 
fracture of the eighth thoracic vertebra as a result of the 
motor vehicle accident, but that the medical findings were 
consistent with an old injury.  Therefore, for the purposes 
of reopening this claim, the veteran must bring evidence that 
is "so significant that it must be considered in order to 
fairly decide the merits of the claim," and this evidence 
should "contribute to a more complete picture of the 
circumstances surrounding the origin of" the veteran's 
compression fracture of the eighth thoracic vertebra.  Id. 

The evidence received subsequent to January 1995, includes 
lay statements of family members and friends, private medical 
reports, VA medical records, the testimony of the veteran and 
his mother, and an article regarding lightening strikes.  The 
veteran submitted evidence that lightening strikes can cause 
compression and disc injuries due to intense muscle 
contractions that could throw a person several yards at the 
time of the lightening strike.  The service medical records 
document that the veteran was struck by lightening while on 
active military duty in March 1975.  Additionally, a VA 
examiner opined in March 2001, that it was not likely that 
the thoracic fracture was an injury caused by a June 1976 
motor vehicle accident while with the National Guard.  

The Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration, 
and that it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The lay 
statements add to the history concerning the motor vehicle 
accident, and the October 2000 report from a certified nurse 
practitioner is competent evidence linking a current 
disability to the appellant's service.  Accordingly, the 
Board finds that new and material evidence has been received 
since the unappealed rating decision in January 1995, with 
regard to the veteran's claim for service connection for 
compression fracture of the eighth thoracic vertebra.  Hence, 
the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a)).

II.  Service Connection and Increased Rating

In the April 1999, the RO denied the claim of entitlement to 
an increased rating for postoperative removal of the coccyx 
due to fracture, and found that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for poor circulation and bilateral leg 
weakness.  The veteran submitted a notice of disagreement in 
May 1999, and thereafter, submitted additional evidence in 
support of his claim.  A statement of the case as to these 
issues was promulgated in June 1999, and the veteran's 
substantive appeal was received in July 1999.  In a statement 
received at the Board in February 2001, the veteran stated 
that he wished "to withdraw my appeal on the evaluation of 
coccyx fracture with postoperative removal."  Thereafter, at 
the veteran's personal hearing before the Board conducted in 
June 2001, he withdrew his appeal as to the issue of whether 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for poor 
circulation and bilateral leg weakness.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In the present case, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeals as to the issues of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for poor circulation and 
bilateral leg weakness, and entitlement to an increased 
rating for postoperative removal of the coccyx due to 
fracture.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to 
these issues.  As such, the Board finds that the veteran has 
withdrawn his claims as to whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for poor circulation and bilateral leg 
weakness, and for entitlement to an increased rating for 
postoperative removal of the coccyx due to fracture.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and they are dismissed.



ORDER

New and material has been submitted to reopen the veteran's 
claim of entitlement to service connection for a compression 
fracture of the eighth thoracic vertebra.  

The appeals whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for poor circulation and bilateral leg weakness, 
and for entitlement to an increased rating for postoperative 
removal of the coccyx due to fracture are dismissed.


REMAND

As noted above, in November 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This act and 
implementing regulations introduce several fundamental 
changes into VA's adjudication process, which impact on the 
veteran's claims of entitlement to service connection for 
compression fractures of the fifth, sixth, seventh, and 
eighth thoracic vertebrae.  As these procedures could not 
have been followed by the RO when the claims were 
adjudicated, and as these procedures are more favorable to 
the veteran than those previously in effect, further 
development is in order.  Karnas. 

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  Although the veteran was afforded a VA 
examination conducted in March 2001, an additional VA 
examination is necessary to provide further opinions as to 
the etiology of the compression fractures of the thoracic 
vertebrae at issue.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between the compression 
fractures of the thoracic vertebrae at 
issue and his period of active military 
service, to include his service in the 
Army National Guard.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any compression fractures 
of the fifth, sixth, seventh, and eighth 
thoracic vertebrae.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
careful review of the service and 
postservice medical records, the examiner 
should state whether it is as least as 
likely as not that the compression 
fractures of the fifth, sixth, seventh, 
and eighth thoracic vertebrae are related 
to the veteran's active duty service.  
The examiner should also provide an 
opinion whether it is at least as likely 
as not that the compression fractures of 
the fifth, sixth, seventh, and eighth 
thoracic vertebrae are the result of 
being struck by lightening in 1975.  The 
examiner should also state whether it is 
at least as likely as not that the 
compression fractures of the fifth, 
sixth, seventh, and eighth thoracic 
vertebrae are the result of the motor 
vehicle accident in 1976.  If the 
examiner concludes that the evidence 
clearly and unmistakably shows that 
compression fractures of the fifth, 
sixth, seventh, and eighth thoracic 
vertebrae preexisted service, the basis 
for that opinion must be explained, and 
an opinion offered as to whether the 
preexisting thoracic disorder was 
aggravated during service beyond its 
natural progression by being struck by 
lightening in 1975 and/or the motor 
vehicle accident in 1976.  While a 
rationale was not provided for the 
opinion expressed therein, the March 2001 
VA examination report must be considered.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


